Title: From Mercy Otis Warren to Abigail Smith Adams, 13 October 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth October 13th. 1813—

I cannot express to my dear Mrs. Adams the ardent desire I feel that we might at least have one more personal interview, before we are either of us called to leave the passing scenes of pleasure and pain, that have so long danced before us and vanished as the vapour of the morn. I long to have you by my side in my retired mansion at Plymouth, where we might indulge the feelings of the heart without interruption, and live over again by retrospection the undiminished friendship which has so long subsisted between us.—I think I may cherish the expectation and claim a visit from your own promise made me some months since.—To this I am more encouraged as our worthy friend Mrs Cushing has just left me and has informed me that you have recently visited her.—Remember it is only three or four hours more that might well you on to Plymouth.—
I have not yet told you my dear friend, how much I was gratified by the late visit from I received from the two lovely young Ladies of your family accompanied by Colo. Smith who appears to me as he ought, deeply wounded by the loss of his amiable partner, whose death he can never cease to mourn.—“A Friend in purchase for a World is gain:”—and how few are the happy ones who have found so rich a purchase as this unfortunate Gentleman has lost.—
Had I not been sick—very dangerously sick indeed, I should earlier have replied to yours handed by my dear Caroline.—I am now much better and five days since have left my chamber and see my friends with usual health and spirits.—You have the first demand on my pen—I therefore write to convey through the hand of my daughter Mercy Otis Warren who means to call at Quincy on her way to Boston & spend one day with her young Friend with whom we are all delighted, and to pay her respects to their Grand-Parents, before she changes her name and begins a family of her own.—I hope the interview will be mutually agreeable, and that these young people may cultivate a friendship as sincere and as durable as has been the affection of their Grand-Parents towards each other.
I presume you have had no recent tidings from Petersburgh, but hope you will soon hear  that which will gladden the hearts of his parents as well as those of his Countrymen, when they hear that your Son has had an honorable and successful hand in the restoration of peace among the Nations.—You will next permit me to tell you how much my curiosity has been excited, and how very much I should be gratified by the perusal of a number of Letters written by John Quincy Adams for the use of a young Son.—I have heard them spoken of once, twice, thrice, with the highest approbation, by very judicious persons who have been so far in the confidence of President Adams & yourself as to permit them a perusal.—They might with great safety be forwarded to Plymouth & with equal safety be returnd to my obliging and respected friends at Quincy.—
I will not tire you with the length of my Letters, but I cannot conclude without particular remembrances to each branch of the family at Quincy from your / united in affection & friendship 
Mercy Warren17th: I ought not to forget to tell you at her request that Mrs. Cushing was here again yesterday & earnestly desired me to bear her most affectionate regards to yourself & the President before I clos’d my Letter.
